Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to communication filed on 09/02/2022.     

3.					Response to Arguments
	Applicant’s arguments filed on 09/02/2022, pages 7-16 have been fully considered.

Double Patenting
Applicant argued that the double patenting rejection should be withdrawn since “Claim 1 of the ’767 Patent recites “a lens moveably mounted in an optical path between the projector and the scene, wherein the lens comprises a wedge portion having a wedge angle and a planar portion or a second wedge portion, and wherein the lens being moveably mounted in the optical path comprises the wedge portion and the planar partion or the second wedge portion of the lens beng moveable within the optical path.” Claim 1 of the present application recites “a lens moveably mounted in an optical path between the projector and the scene, wherein a lens mount of the lens is within the optical path, wherein the lens comprises a wedge portion having a wedge angle, and wherein the lens being moveably mounted in the optical path comprises the wedge portion of the lens being moveable within the optical path.” Therefore, claim 1 of the present application is distinct from claim 1 of the ’767 Patent with respect to “wherein a lens mount of the lens is within the optical path.” and “While Juhala teaches a lens ring 108 that holds in place a moveable lens 106, it would not have been obvious to combine the features of claim 1 of the present application with the lens ring 108 of Juhala because the moveable lens 106 has a plano-convex structure that allows the moveable lens 106 to move smoothly and easily within the lens ring 108. The plano-convex structure of the moveable lens 106 taught by Juhala does not include a wedge portion having a wedge angle. Consequently, there is no reasonable expectation of success in the “lens” in claim 1 working with the lens ring 108 of Juhala”  (Remark, page 7-8).
Examiner’s response:
	Examiner respectively disagree. the non-statutory obviousness-type double patenting double patenting is still maintained since the combination of ’767 Patent and Juhala (US 20050152049) teaches all limitation of claim 1 of current application. For example, fig. 6 in Juhala shows that the lens mount (component 108) of the lens (106) is within the optical path as shown in fig. 6. The motivation of combination is that for the benefit of that allows the movable lens element to move smoothly and easily (see Juhala, paragraph 0042), as explained.
Please note: although Juhala does not have every element of ’767 Patent, the combination is still reasonable, as 103 rejection, if Juhala has every element, then it is 102 rejection. 
	Therefore, the double patenting rejection maintained.

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered but not persuasive. 
1) 	First, the applicant argued that the prior art Hillman (US 20160327779) and in view of  MIRANDA(US 20170284891) does not teach the limitations “wherein the static IR pattern is a first two- dimensional IR pattern, and wherein the temporally modified IR pattern is a second two- dimensional IR pattern that is distinct from the first two-dimensional IR pattern” in amended independent claim 12, since 
i. “While Miranda teaches an IR light source 112 that emits a pulsating beam of IR light, the Office is selectively picking the IR light source 112 from Miranda and combining the IR source 112… with Hillman to yield claim 12 even though the combination would not have been obvious at the time of the invention. Hillman already discloses an IR light source, specifically component 122 of FIG. 1 or component 1902 of FIG. 9, that projects a static IR pattern. Therefore, one of ordinary skill in the art at the time of the invention would have no reason to modify Hillman because Hillman already has an IR light source. Indeed, the Office’s assertion that “for the benefit of that adjust projection shapes (paragraph 0024)” is addressing a problem that does not exist in Hillman (i.e., there is no need to adjust IR projection when the IR projection is intentionally static) in order to justify the combination of Miranda. Thus, the teachings of Hillman and Miranda are not sufficient to render claim 12 prima facie obvious because the Office’s proposed modification addresses a problem that does not exist in Hillman.”; 
ii. “The Office’s proposed modification would change the principle of operation of the prior art invention being modified, and the teachings of the references are not sufficient to render the claims prima facie obvious. As acknowledged by the Office, to the extent Hillman teaches an IR light source, Hillman teaches an IR light source 122 or 1902 that projects a static IR pattern.’ Therefore, the Office’s proposed modification would change the principle of operation of Hillman because the IR light source 122 or 1902 of Hillman modified with the teachings of Miranda would no longer be only a static IR pattern. Instead, the IR pattern may change with the IR light source 112 of Miranda. Thus, the teachings of Hillman and Miranda are not sufficient to render claim 12 prima facie obvious because the Office’s proposed modification would change the principle of operation of Hillman as the IR light source 122 or 1902 of Hillman modified with the teachings of Miranda would have non-static IR patterns”; 
iii. “The Office’s proposed modification does not have a reasonable expectation of success. As explained above, Hillman teaches a static IR pattern and expects a static IR pattern. Hillman does not contemplate or teach how to operate using IR patterns that are not static. Therefore, the Office’s introduction of the IR light source 112 of Miranda would also introduce non-static IR patterns that may or may not be handled by the stereoscopic imaging device of Hillman. The fact that it is unknown whether stereoscopic imaging device of Hillman will work with non-static IR patterns means that there uncertainty in the success of combining Hillman with Miranda, which is evidence that there is no reasonable expectation of success. Thus, the teachings of Hillman and Miranda are not sufficient to render claim 12 prima facie obvious because the Office’s proposed modification does not have a reasonable expectation of success “ (remark, page 8-11).
Examiner’s response:
Examiner respectively disagree. 
For example, MIRANDA discloses that “the static IR pattern is a first two- dimensional IR pattern, and wherein the temporally modified IR pattern is a second two- dimensional IR pattern that is distinct from the first two-dimensional IR pattern” in fig. 1; in fig. 1, component 110/112 is a IR source(s) which give a first two- dimensional IR pattern  and 150 is optics which temporally modified IR pattern; as suggested in paragraph 0029, “the IR laser 110 includes an IR source 112. The IR source 112 is configured to generate a pulsating or solid beam of IR light, which is received by the laser controller (or laser controller module) 140, which is configured to direct or steer the light sources in a raster pattern “ and paragraph 0040, “emits a pulsating beam of short duration of IR light in a two-dimension pattern 330 onto a field-of-interest”; the optics 150, on the other hands, temporally modified the IR pattern into a different IR pattern, as suggested in paragraph 0024, “the optics module 150 can be configured to perform beam shaping, collimating, combining, and light mixing along a common path, for example, into a two-dimensional pattern”. 
Therefore, combination of Hillman and MIRANDA the limitations of “the static IR pattern is a first two- dimensional IR pattern, and wherein the temporally modified IR pattern is a second two- dimensional IR pattern that is distinct from the first two-dimensional IR pattern” in  independent claim 12.  The motivation of combination is that for the benefit of that adjust projection shapes.
As the applicant’s argument, there is no need to adjust IR projection when the IR projection is intentionally static; examiner disagree. First, there is no mention in Hillman that the IR projection is intentionally static; second, as explained, there is benefit to modify a static IR projection. 
As the applicant’s other argument, “the Office’s proposed modification would change the principle of operation of Hillman as the IR light source 122 or 1902 of Hillman modified with the teachings of Miranda would have non-static IR patterns”, examiner disagree. As explain in paragraph 0003, Hillman is “to volumetric three-dimensional optical imaging and/or time resolved imaging of microscopic subjects”, the modification benefit it. 
As the applicant’s other argument, “ the teachings of Hillman and Miranda are not sufficient to render claim 12 prima facie obvious because the Office’s proposed modification does not have a reasonable expectation of success”, examiner disagree. As explained, in paragraph 0003, Hillman is “to volumetric three-dimensional optical imaging and/or time resolved imaging of microscopic subjects”, the modification benefit it. 

2) 	Secondly, the applicant argued that the prior art (Hulse (US 6260991) and in view of Hillman (US 20160327779) and further in view of  Juhala (US 20050152049)) does not teach the limitations “a lens moveably mounted in an optical path between the projector and the scene, wherein a lens mount of the lens is within the optical path” in independent claim 1, since “Claim 1 does not recite “a lens moveable in an optical path between the projector and the scene.” Claim 1 actually recites “a lens moveably mounted in an optical path between the projector and the scene.”! In other words, the lens must be both moveable and mounted in the optical path.,” “Hulse does not teach that the component 415 in FIG. 4C (reproduced below) is both moveable and mounted in the optical path… FIG. 40 Additionally, while Hulse teaches the component 431 of FIG. 4F is moveable in the optical path, Hulse does not teach the component 431 is mounted in the optical path. In fact, the component 431 of FIG. 4F (reproduced below) is clearly mounted outside of the optical path…” and “FIGS. 4F and 4G of Hillman teaches lenses that are moveably positioned in the optical path, which is different from “the lens being moveably mounted in the optical path,” as recited by claim 1, as previously presented.'? More importantly, a path that light can pass through may include light that is not “between the projector and the scene.”.”   “the Office cannot define the “optical path” as a path that light can pass through because the path that light can pass through may be “an optical path between the projector and the scene,” as recited by claim 1”; “ the Office’s proposed modification would change the principle of operation of the prior art invention being modified, and the teachings of the references are not sufficient to render the claims prima facie obvious. As acknowledged by the Office, to the extent Hulse teaches a lens that moves, Hulse teaches that the wedge 431 1s moved away from the lens 415 to allow the light 435 to pass directly through the lens 415, as illustrated above in FIG. 4F.”'; “ that the wedge 431 operates to allow the light 435 to pass directly through the lens 415 without first passing through the wedge 431. Therefore, the Office’s proposed modification would change the principle of operation of Hulse because the wedge 431 of Hulse modified with the teachings of Juhala would never allow the light 435 to pass directly through the lens 415 without first passing through the wedge 431. Instead, the light 435 would always first pass through the wedge 431 followed by passing through the lens 415. Consequently, the teachings of Hulse, Hillman, and Juhala are not sufficient to render the claims prima facie obvious because the Office’s proposed modification would change the principle of operation of Hulse as the wedge 431 of Hulse modified with the teachings of Juhala would never allow the light 435 to pass directly through the lens 415 without first passing through the wedge 431”    (remarks. page 11-15).
Examiner’s response:
Examiner respectively disagree. 
Examiner believe that Hulse (US 6260991) and in view of Hillman (US 20160327779) and further in view of  Juhala (US 20050152049) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First, Hulse discloses that “a lens moveably positioned in an optical path between the projector and the scene” in fig. 4F and fig. 4G. The optical path 435 is between the projector and the scene; as shown in fig. 4F and fig. 4G and also suggested in column 4, line 9-15, “light 435 from the light source 205 enters the input face 425 of the solid form 405 (a fiber bundle 410 may also be used), passes through the form 405 and is transmitted from the output face 420”; since the light is from the projector (light source), the optical path is between the projector and the scene since the scene can be any scene the light is illuminated. 
Second, the combination of Hulse, Hillman and Juhala teaches that “a lens moveably mounted in an optical path between the projector and the scene, wherein a lens mount of the lens is within the optical path”; Juhala teaches, for example, a lens moveably mounted in an optical path and a lens mount of the lens is within the optical path in fig. 6; in fig. 6, component 106 is a lens moveable mounted in an optical path and 108 is a lens mount of the lens within the optical path, as also suggested in paragraph 0041-0042, “A plano-convex lens element 106 is mounted in a lens ring 108 and is the movable element of the lens unit 100”; component 127 is light rays, for example, and 108/106 is within an optical path. 
The motivation of combination is for the benefit of that allows the movable lens element to move smoothly and easily. 
The applicant argue that “the Office’s proposed modification would change the principle of operation of Hulse”; examiner disagree. Modification with that a lens moveably mounted in an optical path and a lens mount of the lens is within the optical path does not change the principle of Hulse, since the principle of Hulse is to move the lens to generate a desired headlamp beam pattern (column 3, line 36-48). The modification can help to achieve it.
Therefore, the combination of Hulse, Hillman and Juhala teaches the limitations “lens moveably mounted in an optical path between the projector and the scene, wherein a lens mount of the lens is within the optical path, wherein the lens comprises a wedge portion having a wedge angle, and wherein the lens being moveably mounted in the optical path comprises the wedge portion of the lens being moveable within the optical path” in independent claim 1. 

3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, all limitations in independent claims are disclosed by the current prior arts. 

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

7. 	Claim 1, 2, 5-7, 9, 11, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-2, 4-6, 19, 8 of US Patent US 10771767 and in view of Juhala (US 20050152049) indicated below.  
For Claim 1, 2, 5-7, 9, 11, as clearly indicated in the table below, each claimed limitations of claim 1, 2, 5-7, 9, 11 of the current application are anticipated by the corresponding limitations of claim 1-2, 4-6, 19, 8 of the reference patent except for wherein a lens mount of the lens is within the optical path.
US 10771767
 Current Application
Claim 1:
A stereoscopic imaging device comprising: 
a projector to project a pattern toward a scene;  
a lens moveably mounted in an optical path between the projector and the scene, wherein the lens comprises a wedge portion having a wedge angle and a planar portion or a second wedge portion, and wherein the lens being moveably mounted in the optical path comprises the wedge portion and the planar portion or the second wedge portion of the lens being moveable within the optical path;  
and a controller to provide a signal to move the wedge portion and the planar portion or the second wedge portion within the optical path at a rate synchronized to an image capture rate of the scene to provide only the wedge portion of the lens within the optical path during a first image capture and only the planar portion or the second wedge portion of the lens within the optical path during a second image capture

claim 2’s limitation:
wherein the projector is an IR projector to project an IR pattern toward the scene and the wedge angle is not less than 0.25 degrees

claim 4’s limitations:
a second lens disc rotatably mounted substantially at a center point of the second lens disc, wherein the second lens disc is independently moveable with respect to the lens disc
claim 5’s limitations:
wherein the lens being moveably mounted in the optical path comprises the lens being linearly movable substantially orthogonal to the centerline of the optical path

claim 1’s limitations:
wherein the lens comprises a wedge portion having a wedge angle and a planar portion or a second wedge portion, and wherein the lens being moveably mounted in the optical path comprises the wedge portion and the planar portion or the second wedge portion of the lens being moveable within the optical path; and a controller to provide a signal to move the wedge portion and the planar portion or the second wedge portion within the optical path at a rate synchronized to an image capture rate of the scene to provide only the wedge portion of the lens within the optical path during a first image capture and only the planar portion or the second wedge portion of the lens within the optical path during a second image capture
claim 6’s limitations:
wherein the wedge portion comprises a first flat surface and a second flat surface opposite the first flat surface and angled with respect to the first flat surface at the wedge angle
claim 19’s limitations:
wherein the wedge portion comprises a flat surface and a curved surface opposite the flat surface and angled with respect to the flat surface at the wedge angle, and wherein the controller is to provide a second signal to move the wedge portion within the optical path during the first image capture of the scene to provide movement of a feature of the pattern during the image capture 


Claim 8’s limitations:
further comprising: first and second image capture devices to attain image data corresponding to the scene as illuminated by the IR pattern, wherein image capture by the first and second image capture devices is controlled via the controller

Claim 1 


A stereoscopic imaging device comprising: 

a projector to project a pattern toward a scene; 
 
a lens moveably mounted in an optical path between the projector and the scene, wherein the lens comprises a wedge portion having a wedge angle and wherein the lens being moveably mounted in the optical path comprises the wedge portion of the lens being moveable within the optical path;  

and a controller to signal movement of the lens during illumination of the scene by the pattern











claim 2’s limitation:

wherein the projector is an IR projector to project an IR pattern toward the scene and the wedge angle is not less than 0.25 degrees
.

claim 5’s limitations: 
a second lens disc rotatably mounted substantially at a center point of the second lens 
disc, wherein the second lens disc is independently moveable with respect to the lens disc

claim 6’s limitations: 
wherein the lens being moveably mounted in the optical path comprises the lens being linearly movable substantially orthogonal to the centerline of the optical path


claim 7’s limitations: 
wherein the lens further comprises a planar portion or a second wedge portion at a second wedge angle, wherein the wedge portion comprises a first flat surface and a second flat surface opposite the first flat surface and angled with respect to the first flat surface at the wedge angle, and wherein the controller is to provide a signal to move the wedge portion and the planar portion or the second wedge portion within the optical path at a rate synchronized to an image capture rate of the scene to provide only the wedge portion within the optical path during a first image capture and only the planar portion or the second wedge portion within the optical path during a second image capture




claim 9’s limitations:
wherein the wedge portion comprises a flat surface and a curved surface opposite the flat surface and angled with respect to the flat surface at the wedge angle, and wherein the controller is to provide a signal to move the wedge portion within the optical path during an image capture of the scene to provide movement of a feature of the pattern during the image capture 


claim 11’s limitations:
further comprising: first and second image capture devices to attain image data corresponding to the scene as illuminated by the IR pattern, wherein image capture by the first and second image capture devices is controlled via the controller



It is noticed that claim 1-2, 4-6, 19, 8 of the reference patent does not disclose explicitly that wherein a lens mount of the lens is within the optical path. 
Juhala teaches a lens mount of the lens is within the optical path (fig. 6; in fig. 6, component 106 is a lens moveable mounted in an optical path and 108 is a lens mount of the lens within the optical path, as also suggested in paragraph 0041-0042, “A plano-convex lens element 106 is mounted in a lens ring 108 and is the movable element of the lens unit 100”; component 127 is light rays, for example and 108/106 is within an optical path).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a lens mount of the lens is within the optical path as a modification to claim 1-2, 4-6, 19, 8 of the reference patent of for the benefit of that allows the movable lens element to move smoothly and easily (see Juhala, paragraph 0042).
Claim Rejections - 35 USC §103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 12-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Hillman (US 20160327779) and in view of  MIRANDA(US 20170284891).
Regarding claims 12, Hillman discloses a stereoscopic imaging device (fig. 1, fig. 19; paragraph 0003, … depth-resolved imaging of microscopic subjects, and, in embodiments, more particularly, to volumetric three-dimensional optical imaging) comprising: 
an infrared (IR) projector (fig. 1, component 122; fig. 19, 1902), …to project a static IR pattern toward a scene (as shown in fig. 1 and fig. 19; paragraph 0276, … An excitation light source 1902 …e.g., an infrared laser source …generates an excitation beam);  
a dynamic transmissive IR element (fig. 19; in fig. 19, fig. 19, component 1908, 1906, 1910, 1912, 1914, and 1916 are a dynamic transmissive IR element. It is dynamic, as suggested in paragraph 0276, “The first scanning mirror 1906 can be configured to sweep in a lateral Y-dimension”; which means it is dynamic; it is transmissive, since the light is transmitted from the light source 1902 to the destination 1920 with the help of these elements; in addition, air among these elements is transmissive) in an IR path between the IR projector and the scene (as shown in fig. 19), wherein the dynamic transmissive IR element has a transmissive medium and is configured to transmit the static IR pattern through the transmissive medium (The transmissive medium is air medium between these elements 1908, 1906, 1910, 1912, 1914, and 1916 in fig. 19;  the static IR pattern is transmitted from 1902 to 1920 with the help of these elements 1908, 1906, 1910, 1912, 1914, and 1916)  and temporally modify the static IR pattern (as shown in fig. 19; also suggested in paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920…; which is temporally modify the static IR pattern and it is dynamic);  
a controller (fig. 1, component 150) to signal the dynamic transmissive IR element during illumination of the scene (as shown in fig. 19 and also suggested in paragraph 0179, … control module 150… control the timing of illumination…; control the scanning module 116 to effect scanning of the planar illumination beam within the subject…);  
and first and second image capture devices to attain image data corresponding to the scene as illuminated by the temporally modified IR pattern (fig. 22A, component 2202 and 2204; paragraph 0286, … primary imaging optical component 2202…to image the portion of the subject illuminated by the illumination planar beam 2230… secondary imaging optical component 2204 has an optical axis 2209 that lies at a first angle between an optical axis of the primary imaging optical component 2207…include a light detector such as a CCD chip onto which an image of the intermediate image is projected by the optics).
It is noticed that Hillman does not disclose explicitly that the static IR pattern is a first two-dimensional IR pattern, and wherein the temporally modified IR pattern is a second two-dimensional IR pattern that is distinct from the first two-dimensional IR pattern. 
MIRANDA discloses that the static IR pattern is a first two- dimensional IR pattern, and wherein the temporally modified IR pattern is a second two- dimensional IR pattern that is distinct from the first two-dimensional IR pattern (fig. 1; in fig. 1, component 110/112 is a IR source(s) which give a first two- dimensional IR pattern  and 150 is optics which temporally modified IR pattern; as suggested in paragraph 0029, “the IR laser 110 includes an IR source 112. The IR source 112 is configured to generate a pulsating or solid beam of IR light, which is received by the laser controller (or laser controller module) 140, which is configured to direct or steer the light sources in a raster pattern “ and paragraph 0040, “emits a pulsating beam of short duration of IR light in a two-dimension pattern 330 onto a field-of-interest”; the optics 150, on the other hands, temporally modified the IR pattern into a different IR pattern, as suggested in paragraph 0024, “the optics module 150 can be configured to perform beam shaping, collimating, combining, and light mixing along a common path, for example, into a two-dimensional pattern).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the static IR pattern is a first two- dimensional IR pattern, and wherein the temporally modified IR pattern is a second two- dimensional IR pattern that is distinct from the first two-dimensional IR pattern as a modification to the stereoscopic imaging device for the benefit of that adjust projection shapes (paragraph 0024).
Regarding claims 19, Hillman discloses at least one non-transitory machine readable medium comprising a plurality of instructions that (paragraph 0466, … comprises a processor circuit configured to include or access a processor-readable medium that includes instructions or information that configure the processor circuit) , in response to being executed on a device (fig. 1, fig. 19), cause the device to perform stereoscopic imaging (as shown in fig. 1, fig. 19; paragraph 0003, … depth-resolved imaging of microscopic subjects, and, in embodiments, more particularly, to volumetric three-dimensional optical imaging ) by
controlling an infrared (IR) projector (fig. 1, component 122; fig. 19, 1902), …to project a static IR pattern toward a scene (as shown in fig. 1 and fig. 19; paragraph 0276, … An excitation light source 1902 …e.g., an infrared laser source …generates an excitation beam);  
controlling a dynamic transmissive IR element (fig. 19; in fig. 19, fig. 19, component 1908, 1906, 1910, 1912, 1914, and 1916 are a dynamic transmissive IR element. It is dynamic, as suggested in paragraph 0276, “The first scanning mirror 1906 can be configured to sweep in a lateral Y-dimension”; which means it is dynamic; it is transmissive, since the light is transmitted from the light source 1902 to the destination 1920 with the help of these elements; in addition, air among these elements is transmissive) in an IR path between the IR projector and the scene (as shown in fig. 19), wherein the dynamic transmissive IR element has a transmissive medium and is configured to transmit the static IR pattern through the transmissive medium (The transmissive medium is air medium between these elements 1908, 1906, 1910, 1912, 1914, and 1916 in fig. 19;  the static IR pattern is transmitted from 1902 to 1920 with the help of these elements 1908, 1906, 1910, 1912, 1914, and 1916)  and temporally modify the static IR pattern (as shown in fig. 19; also suggested in paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920…; which is temporally modify the static IR pattern and it is dynamic);   
and capturing via first and second image capture devices to attain image data corresponding to the scene as illuminated by the temporally modified IR pattern (fig. 22A, component 2202 and 2204; paragraph 0286, … primary imaging optical component 2202…to image the portion of the subject illuminated by the illumination planar beam 2230… secondary imaging optical component 2204 has an optical axis 2209 that lies at a first angle between an optical axis of the primary imaging optical component 2207…include a light detector such as a CCD chip onto which an image of the intermediate image is projected by the optics).
It is noticed that Hillman does not disclose explicitly that the static IR pattern is a first two-dimensional IR pattern, and wherein the temporally modified IR pattern is a second two-dimensional IR pattern that is distinct from the first two-dimensional IR pattern. 
MIRANDA discloses that the static IR pattern is a first two- dimensional IR pattern, and wherein the temporally modified IR pattern is a second two- dimensional IR pattern that is distinct from the first two-dimensional IR pattern (fig. 1; in fig. 1, component 110/112 is a IR source(s) which give a first two- dimensional IR pattern  and 150 is optics which temporally modified IR pattern; as suggested in paragraph 0029, “the IR laser 110 includes an IR source 112. The IR source 112 is configured to generate a pulsating or solid beam of IR light, which is received by the laser controller (or laser controller module) 140, which is configured to direct or steer the light sources in a raster pattern “ and paragraph 0040, “emits a pulsating beam of short duration of IR light in a two-dimension pattern 330 onto a field-of-interest”; the optics 150, on the other hands, temporally modified the IR pattern into a different IR pattern, as suggested in paragraph 0024, “the optics module 150 can be configured to perform beam shaping, collimating, combining, and light mixing along a common path, for example, into a two-dimensional pattern).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the static IR pattern is a first two- dimensional IR pattern, and wherein the temporally modified IR pattern is a second two- dimensional IR pattern that is distinct from the first two-dimensional IR pattern as a modification to the stereoscopic imaging device for the benefit of that adjust projection shapes (paragraph 0024).

	Regarding claim 13, the combination of Hillman and MIRANDA discloses the limitations recited in claim 12 as discussed above. In addition, Hillman further discloses that the dynamic transmissive IR element comprises a solid state beam deflector (as shown in fig. 19, 1906, as suggested in paragraph 0153, … may include mirrors, prisms, acousto-optic deflectors, electric lenses, spatial light modulators (SLM), beam steering mirrors or optics).

	Regarding claim 15, the combination of Hillman and MIRANDA discloses the limitations recited in claim 12 as discussed above. In addition, Hillman further discloses that to provide a signal to the dynamic transmissive IR element to provide feature movement and constant feature density of features of the IR pattern (as shown in fig. 19, paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920…; paragraph 0231, … it is possible to use a spatially varying attenuator 726 …e.g., a neutral density gradient filter…, for example, at the input face of the detector )between temporally adjacent images captured by the first and second image capture Devices (fig. 22A).

	Regarding claim 16, the combination of Hillman and MIRANDA discloses the limitations recited in claim 12 as discussed above. In addition, Hillman further discloses that to provide a signal to the dynamic transmissive IR element to provide increased feature density of the projected features in a captured image relative to the IR pattern (fig. 19 and fig. 22A; paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920; paragraph 0231, … it is possible to use a spatially 
varying attenuator 726 …e.g., a neutral density gradient filter…, for example, at the input face of the detector).

	Regarding claim 17, the combination of Hillman and MIRANDA discloses the limitations recited in claim 12 as discussed above. In addition, Hillman further discloses that to provide a signal to the dynamic transmissive IR element to provide movement of a feature of the IR pattern during image capture by the first and second image capture devices (fig. 19 and fig. 22A; paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920).

	Regarding claim 18, the combination of Hillman and MIRANDA discloses the limitations recited in claim 12 as discussed above. In addition, Hillman further discloses that to provide a signal to the dynamic transmissive IR element to provide an angled movement of a feature of the IR pattern during image capture by the first and second image capture devices (fig. 19 and fig. 22A; paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920; in which, sweep is angled movement).

	Regarding claim 21, the combination of Hillman and MIRANDA discloses the limitations recited in claim 19 as discussed above. In addition, Hillman further discloses that to provide a signal to the dynamic transmissive IR element to provide feature movement and constant feature density of features of the IR pattern (as shown in fig. 19, paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920…; paragraph 0231, … it is possible to use a spatially varying attenuator 726 …e.g., a neutral density gradient filter…, for example, at the input face of the detector ) between temporally adjacent images captured by the first and second image capture Devices (fig. 22A, component 2202 and 2204).

	Regarding claim 22, the combination of Hillman and MIRANDA discloses the limitations recited in claim 19 as discussed above.. In addition, Hillman further discloses that to provide a signal to the dynamic transmissive IR element to provide movement of a feature of the IR pattern during image capture by the first and second image capture devices (fig. 19 and fig. 22A; paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920).

	Regarding claim 23, the combination of Hillman and MIRANDA discloses the limitations recited in claim 19 as discussed above.. In addition, Hillman further discloses that to provide a signal to the dynamic transmissive IR element to provide an angled movement of a feature of the IR pattern during image capture by the first and second image capture devices (fig. 19 and fig. 22A; paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920; in which, sweep is angled movement).

10. 	Claims 1-3, 6,  9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hulse (US 6260991) and in view of Hillman (US 20160327779) and further in view of  Juhala (US 20050152049).
Regarding claims 1, Hulse discloses a device (fig. 1) comprising: 
a projector (fig. 4C, component 205) to project a pattern toward a scene (as shown in fig. 4C, project 205 project a pattern toward a scene in 415; also suggested in column 3, line 54-65, …  light from a light source 205 passes through a form 405 or bundle 410 and then passes through a focusing lens 415…);
a lens (fig. 4C, fig. 4F, component 415 and 431) moveably positioned in an optical path between the projector and the scene (as shown in fig. 4C and fig. 4F; it is movable, as shown in fig. 4F, component 431 is movable and in fig. 4G, 440 are movable; The optical path is defined as path that light can pass through, not just arrow in these figures; as shown in fig. 4F and fig. 4G, for example, the left picture, it is clear that 431 is moveably positioned in the optical path, instead of outside the optical path; The optical path 435 is between the projector and the scene; as shown in fig. 4F and fig. 4G and also suggested in column 4, line 9-15, “light 435 from the light source 205 enters the input face 425 of the solid form 405 (a fiber bundle 410 may also be used), passes through the form 405 and is transmitted from the output face 420”; since the light is from the projector (light source), the optical path is between the projector and the scene since the scene can be any scent the light is illuminated), wherein the lens comprises a wedge portion having a wedge angle (as shown in fig. 4F, component 431 and fig. 4G, 440 are wedge having a wedge angle;) and wherein the lens being moveably positioned in the optical path comprises the wedge portion of the lens being moveable within the optical path (as shown in fig. 4F and fig. 4G; column 4, line 9-15, … The wedge 431 is moved away from the lens 415 to allow the light 435 to pass directly through the lens 415…) ;  
and a controller (fig. 3, component 310) to signal movement of the lens during illumination of the scene by the pattern (column 3, line 24-37, … lens 305 that is moved by an actuator 310 between a high beam position and a low beam position).
It is noticed that Hulse does not disclose explicitly that it is stereoscopic imaging device. 
Hillman discloses stereoscopic imaging device (as shown in fig. 1; also suggested in paragraph 0003, … depth-resolved imaging of microscopic subjects, and, in embodiments, more particularly, to volumetric three-dimensional optical imaging).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that stereoscopic imaging device as taught by Hillman as a modification to device of Hulse for the benefit of that support the formation of a two- or three-dimensional image (see Hillman, paragraph 0006).
It is noticed that Hulse does not disclose explicitly that a lens moveably mounted in an optical path between the projector and the scene, wherein a lens mount of the lens is within the optical path. 
Juhala teaches that a lens moveably mounted in an optical path and a lens mount of the lens is within the optical path (fig. 6; in fig. 6, component 106 is a lens moveable mounted in an optical path and 108 is a lens mount of the lens within the optical path, as also suggested in paragraph 0041-0042, “A plano-convex lens element 106 is mounted in a lens ring 108 and is the movable element of the lens unit 100”; component 127 is light rays, for example, and 108/106 is within an optical path).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a lens moveably mounted in an optical path and a lens mount of the lens is within the optical path as a modification to device   for the benefit of that allows the movable lens element to move smoothly and easily (see Juhala, paragraph 0042).

	Regarding claim 2, the combination of Hulse, Hillman and Juhala discloses the limitations recited in claim 1 as discussed above. In addition, Hulse further discloses that the wedge angle is not less than 0.25 degrees (as shown in fig. 4F and fig. 4G); and Hillman further discloses that the projector is an IR projector to project an IR pattern toward the scene (fig. 19, 1902; paragraph 0276, … An excitation light source 1902 …e.g., an infrared laser source …generates an excitation beam). The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 3, the combination of Hulse, Hillman and Juhala discloses the limitations recited in claim 1 as discussed above. In addition, Hulse further discloses that in any of the moveable positions of the lens position, the wedge portion extends across a centerline of the optical path corresponding to a centerline of the scene (as shown in fig. 4F and 4G, the wedge portion (431 in fig. 4F and 440 in fig. 4G) extends across a centerline of the optical path corresponding to a centerline of the scene).

	Regarding claim 6, the combination of Hulse, Hillman and Juhala discloses the limitations recited in claim 1 as discussed above. In addition, Hulse further discloses that the lens being moveably mounted in the optical path comprises the lens being linearly movable substantially orthogonal to the centerline of the optical path (as shown in fig. 4F and fig. 4G, 431 and 440 is linearly movable substantially orthogonal to the centerline of the optical path).

	Regarding claim 9, the combination of Hulse, Hillman and Juhala discloses the limitations recited in claim 1 as discussed above. In addition, Hulse further discloses that the wedge portion comprises a flat surface  (as shown in fig. 4F, 431 has a flat surface) and a curved surface opposite the flat surface (as shown in fig. 4F, 431 has  a curved surface opposite the flat surface ) and angled with respect to the flat surface at the wedge angle (as shown in fig. 4F, 431 angled with respect to the flat surface at the wedge angle) , and wherein the controller is to provide a signal to move the wedge portion within the optical path to provide movement of a feature of the pattern (as shown in fig. 4F and fig. 4G);  Hillman further discloses that image capture (fig. 1). The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 11, the combination of Hulse, Hillman and Juhala discloses the limitations recited in claim 1 as discussed above. In addition, Hillman further discloses that first and second image capture devices to attain image data corresponding to the scene as 
illuminated by the IR pattern (fig. 22A, component 2202 and 2204; paragraph 0286, … primary imaging optical component 2202…to image the portion of the subject illuminated by the illumination planar beam 2230… secondary imaging optical component 2204 has an optical axis 2209 that lies at a first angle between an optical axis of the primary imaging optical component 2207…include a light detector such as a CCD chip onto which an image of the intermediate image is projected by the optics…), wherein image capture by the first and second image capture devices is controlled via the controller (paragraph 0179, … control module 150 can be provided for processing images detected by the imaging module 132 and/or coordinating operation of the system 100). The motivation of combination is the same as in claim 1’s rejection.

11. 	Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hulse (US 6260991) and in view of Hillman (US 20160327779) and further in view of  Juhala (US 20050152049) and in view of Lecuyer et al. (US 5424872).
	Regarding claim 4, the combination of Hulse, Hillman and Juhala discloses the limitations recited in claim 3 as discussed above. In addition, Hulse further discloses that the lens comprises a disc (as shown in fig. 4F and fig. 4G, the disc part of 415 is a disc), the lens being moveably mounted in the optical path and the center point of the disc being within the wedge portion and aligned with the centerline (as shown in fig. 4F and fig. 4G).
It is noticed that Hulse does not disclose explicitly that the lens disc being rotatably mounted at a center point of the disc. 
Lecuyer discloses the lens disc being rotatably mounted at a center point of the disc (as shown in fig. 1A, fig. 1B and fig. 2; in which, both lens 10 and 12 has disc and it is rotatably mounted at a center point of the disc; also suggested in column 2, line 6-30, …The wedge angle created by the rotation of the movable lens 12 relative to the fixed lens 10 refracts light passing though the lenses).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that lens disc being rotatably mounted at a center point of the disc as a modification to device for the benefit of that stabilization system in which complementary plano-concave and plano-convex lens elements are 
moved relative to one another to correct for small amplitude accelerations (see Lecuyer, column 1, line 7-15).

	Regarding claim 5, the combination of Hulse, Hillman and Juhala discloses the limitations recited in claim 3 as discussed above. In addition, Hulse further discloses that the lens comprises a second disc (as shown in fig. 4F and fig. 4G, the disc part of 415 is a disc), the lens being moveably mounted in the optical path and the center point of the disc (as shown in fig. 4F and fig. 4G).
It is noticed that the combination of Hulse and Hillman does not disclose explicitly that second lens disc rotatably mounted substantially at a center point of the second lens disc, wherein the second lens disc is independently moveable with respect to the lens disc. 
Lecuyer discloses the second lens disc rotatably mounted substantially at a center point of the second lens disc (as shown in fig. 1A, fig. 1B and fig. 2; in which, both lens 10 and 12 has disc and they are rotatably mounted at a center point of the disc; also suggested in column 2, line 6-30, …The wedge angle created by the rotation of the movable lens 12 relative to the fixed lens 10 refracts light passing though the lenses); 
the second lens disc is independently moveable with respect to the lens disc (as shown in fig. 1A, 1B and fig. 2, lens 12 and 10 are independently moveable).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that second lens disc rotatably mounted substantially at a center point of the second lens disc, wherein the second lens disc is independently moveable with respect to the lens disc as a modification to device for the benefit of that stabilization system in which complementary plano-concave and plano-convex lens elements are  moved relative to one another to correct for small amplitude accelerations (see Lecuyer, column 1, line 7-15).

12. 	Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hulse (US 6260991) and in view of Hillman (US 20160327779) and further in view of  Juhala (US 20050152049) and further in view of SUN (US 20170322493).
	Regarding claim 8, the combination of Hulse, Hillman and Juhala discloses the limitations recited in claim 1 as discussed above. In addition, Hillman further discloses that to provide a signal to move both the wedge portion and the planar portion within the optical path during an image capture of the scene to provide increased feature density of the projected features relative to the pattern in a captured image (fig. 19 and fig. 22A; paragraph 0276, … light source 1902 (e.g., an infrared laser source) generates an excitation beam 1901… incident on a first scanning mirror 1906 after passing through a dichroic beam splitter 1908… The resulting illumination line can be directed to a second scanning mirror 1910.  The second scanning mirror 1910 can be configured to sweep the illumination in a scan dimension… scanned beam can be mapped onto the back focal plane of objective lens 1916 by a telescope formed by lenses 1912, 1914 and focused into the subject to form illumination beam 1920; paragraph 0231, … it is possible to use a spatially varying attenuator 726 …e.g., a neutral density gradient filter…, for example, at the input face of the detector). The motivation of combination is the same as in claim 1’s rejection.
It is noticed that Hulse does not disclose explicitly that the lens further comprises a second wedge portion at a second wedge angle, wherein the wedge portion comprises a first flat surface and a second flat surface opposite the first flat surface and angled with respect to the first flat surface at the wedge angle. 
SUN discloses the lens further comprises a second wedge portion at a second wedge angle, wherein the wedge portion comprises a first flat surface and a second flat surface opposite the first flat surface and angled with respect to the first flat surface at the wedge angle (as shown in fig. 6, 132 is the first wedge and 171 is the second wedge both has wedge angle; also suggested in paragraph 0036, moving one or more of the first wedge lens and the second wedge lens in the direction of the first bevel).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology second wedge portion at a second wedge angle, wherein the wedge portion comprises a first flat surface and a second flat surface opposite the first flat surface and angled with respect to the first flat surface at the wedge angle as a modification to device for the benefit of that there is no focal plane change occurring during the magnification adjustment (see SUN, paragraph 0036).

	Regarding claim 10, the combination of Hulse, Hillman and Juhala discloses the limitations recited in claim 1 as discussed above. In addition, Hulse further discloses that the lens comprises a disc (as shown in fig. 4F and fig. 4G, the disc part of 415 is a disc), the lens being moveably mounted in the optical path and the center point of the disc being within the wedge portion and aligned with the centerline (as shown in fig. 4F and fig. 4G).
It is noticed that Hulsedoes not disclose explicitly that the lens further comprises a second wedge portion at a second wedge angle, wherein the wedge portion and the second wedge portion each comprise a flat surface and a curved surface opposite the flat surface and angled with respect to the flat surface at the wedge angle and the second wedge angle, respectively, and wherein the controller is to provide a signal to move both the wedge portion and the second wedge portion within the optical path during an image capture of the scene to provide an angled movement of a feature of the pattern during the image capture. 
SUN discloses the lens further comprises a second wedge portion at a second wedge angle (as shown in fig. 6, 132 is the first wedge and 171 is the second wedge both has wedge angle), wherein the wedge portion and the second wedge portion each comprise a flat surface and a curved surface opposite the flat surface and angled with respect to the flat surface at the wedge angle and the second wedge angle, respectively (as shown in fig. 6), and wherein the controller is to provide a signal to move both the wedge portion and the second wedge portion within the optical path during an image capture of the scene to provide an angled movement of a feature of the pattern during the image capture (as shown in fig. 6; also suggested in paragraph 0036, moving one or more of the first wedge lens and the second wedge lens in the direction of the first bevel).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the lens further comprises a second wedge portion at a second wedge angle, wherein the wedge portion and the second wedge portion each comprise a flat surface and a curved surface opposite the flat surface and angled with respect to the flat surface at the wedge angle and the second wedge angle, respectively, and wherein the controller is to provide a signal to move both the wedge portion and the second wedge portion within the optical path during an image capture of the scene to provide an angled movement of a feature of the pattern during the image capture as a modification to device for the benefit of that there is no focal 
plane change occurring during the magnification adjustment (see SUN, paragraph 0036).

13. 	Claims 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman (US 20160327779 ) and in view of  MIRANDA(US 20170284891) and further in view of Jepsen et al. (US 20190072897).
Regarding claims 14, the combination of Hillman and MIRANDA discloses the limitations recited in claim 12 as discussed above.
It is noticed that Hillman does not disclose explicitly that the dynamic transmissive IR element comprises a transmissive liquid crystal display device. 
Jepsen discloses that dynamic transmissive IR element comprises a transmissive liquid crystal display device (as shown in fig. 1A, component 113; also suggested in paragraph 0046, … display pixel array 113 is illustrated as a transmissive LCD that is illuminated by infrared wavefront 107).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the dynamic transmissive IR element comprises a transmissive liquid crystal display device as a modification to the stereoscopic imaging device of Hillman for the benefit of that decreased size and complexity and improve resolution (see Jepsen, paragraph 0005).

	Regarding claims 20, the combination of Hillman and MIRANDA discloses the limitations recited in claim 19 as discussed above. In addition, Hillman further discloses the dynamic transmissive IR element comprises one of a solid state beam deflector (as shown in fig. 19, 1906, as suggested in paragraph 0153, … may include mirrors, prisms, acousto-optic deflectors, electric lenses, spatial light modulators (SLM), beam steering mirrors or optics).
It is noticed that Hillman does not disclose explicitly that the dynamic transmissive IR element comprises a liquid crystal display device. 
Jepsen discloses that dynamic transmissive IR element comprises liquid crystal display device (as shown in fig. 1A, component 113; also suggested in paragraph 0046, … display pixel array 113 is illustrated as a transmissive LCD that is illuminated by infrared wavefront 107).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the dynamic transmissive IR element comprises a liquid crystal display device as a modification to the machine readable medium of Hillman for the benefit of that decreased size and complexity and improve resolution (see Jepsen, paragraph 0005).

				Allowable Subject Matter
14. 	Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matters:

	For claim 7, the prior art does not disclose or suggest the limitations of “the controller is to provide a signal to move the wedge portion and the planar portion or the second wedge portion within the optical path at a rate synchronized to an image capture rate of the scene to provide only the wedge portion within the optical path during a first image capture and only the planar portion or the second wedge portion within the optical path during a second image capture”.

15.					Conclusion
.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423